Citation Nr: 9910483	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-07 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for post 
traumatic stress disorder.  The veteran filed a timely notice 
of disagreement, initiating this appeal.  

The veteran had also filed to reopen a previously denied 
claim for service connection for headaches.  In the April 
1997 rating decision, the RO found no new and material 
evidence had been submitted with which to reopen that claim.  
The veteran filed a timely notice of disagreement, and was 
sent a statement of the case on the issue of new and material 
evidence to reopen a claim for service connection for 
headaches.  However, he did not file a substantive appeal on 
this matter and thus it is not currently before the Board.  
38 U.S.C.A. § 7105(a), (d)(3) (West 1991).  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1968 to May 1971.

2.	On April 9, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

443
